         Case 5:18-cv-00858-G Document 540 Filed 12/14/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

MIDSHIP PIPELINE COMPANY,                  )
LLC,                                       )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-18-858-G
                                           )
TRACT NO. CN-0004.000, 1.504               )
ACRES OF LAND, MORE OR LESS,               )
PERMANENT EASEMENT IN                      )
CANADIAN COUNTY,                           )
OKLAHOMA, et al.,                          )
                                           )
      Defendants.                          )

                                       ORDER

      Before the Court are Plaintiff’s Motion for Order Confirming Condemnation

Authority and Awarding Immediate Possession of Easements Sought, and Expediting

Briefing and Hearing Schedule (Doc. No. 61), Plaintiff’s Motion for Oral Hearing On Its

Motion for Order Confirming Condemnation Authority and Awarding Immediate

Possession of Easements Sought, and Expediting Briefing and Hearing Schedule (Doc. No.

408), and the Central Defendants’ Motion for Settlement Conference (Doc. No. 527).

      The Court defers ruling on these pending motions until after further discussion at

the status conference set for Thursday, January 3, 2019 at 11:40 am.

      IT IS SO ORDERED this 14th day of December, 2018.
